Title: [Diary entry: 1 April 1785]
From: Washington, George
To: 

[1.] Mercury at 50 in the Morning—54 at Noon and 58 at Night. Wind variable—from So. West to No. Wt.—pretty fresh, and towards Evening more cool; then being at No. West. Mr. Hanson went away after breakfast. Grafted 12 Duke, 12 May Duke and 12 black May heart

Cherries & 12 Burgamy Pears. The Cherries were chiefly on Stocks wch. had been taken up a considerable time, & the roots covered with Earth. These Cherries and pears are planted on the left of the Area leading from the Gate to the Green House in the following manner—next the cross walk are the Duke Cherries—then the May Duke—then the black May Heart and lastly the Burgamy Pears. A Peg is driven between each sort—the last being nearest the back Wall. Again began to right my Trees & ram round them. Rid to my Ferry and Muddy hole Plantations.